DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 of Group I are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 6-11 of Group II was made without traverse in the reply filed on June 25, 2020.

Claim Objections
Claims 7-11 are objected to because of the following informalities:  the term “stretched film” should be rewritten as: - - long-length stretched film- - in order to be consistent in nomenclature with the parent claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (US 2010/0255220) in view of Kawahara (US 2006/0028601).
Regarding claim 6, Asada teaches a long-length stretched film (stretched film comprising supplying a lengthy film [0017]) formed of a thermoplastic resin ([0017]), wherein in an area thereof with a width of at least 1,300 mm (over width direction [0054]), an average value θa of an in-plane orientation angle θ ([0054], mean value [0073]) with respect to a lengthwise direction (taking-up direction of the film being 0° [0054] MD direction D2 [0043], Fig. 1) of the stretched film is 45°([0054]) which satisfies 40° < θa < 80°, a difference θmax – θmin between a maximum value θmax and a minimum value θmin of the orientation angle is 1°or less (fluctuation of the orientation angle [0054]) which is within the claimed range of 2° or less, and a difference NZmax - NZmin between a maximum value NZmax and a minimum value NZmin of an NZ factor (Nz coefficient [0056], mean value [0077]) is (more preferably 0.080 or less [0056]) which is less than 0.10.  Asada fails to teach that an average value NZa of the NZ factor satisfies 0 < NZa < 1.00.
	However, Asada teaches that the stretched film is used as a phase difference film ([0055]) in a circularly polarizing plate (circular polarization plate [0054]) in a display device ([0054-0055]) and that the average value NZa of the NZ factor (Nz coefficient 
	Kawahara teaches that a stretched film that is used as a phase difference film (retardation film [0035]) such as a quarter wavelength plate (λ/4 plate [0090, 0208]) in a circularly polarizing plate (angle between the two polarization directions of the polarization plate and the quarter wavelength plate is adjusted to π/4, it gives a circularly polarized light [0208]) in a display device (display [0090]), can have an average value NZa of the NZ factor of 0.1 ≤ NZa ≤0.9 (Nz coefficient [0097], average [0095]) which satisfies 0 < NZa < 1.00, for the purpose of providing the desired improvement in display property ([0097]) for a particular design of the display device.  Kawahara uses the term “average” in determining values ([0095]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the long-length stretched film of Asada with an average value NZa of the NZ factor that satisfies 0 < NZa < 1.00, in order to obtain the desired improvement in display property for a different design of the display device, as taught by Kawahara. 
	Regarding claim 7, Kawahara teaches that the stretched film can have an average value NZa of the NZ factor of 0.3 ≤ NZa ≤0.7 (Nz coefficient [0097], average [0095]) which satisfies 0.20 < NZa < 0.8, for the purpose of providing the desired improvement in display property for a particular design of the display device, as described above.
	Regarding claim 8, Asada teaches a circularly polarizing plate comprising the long-length stretched film (circular polarization plate [0054]).

Regarding claim 10, Asada teaches that the thermoplastic resin contains an alicyclic polyolefin having an alicyclic structure (alicyclic polyolefin resin having an alicyclic structure in its main chain is preferable [0022]).
Regarding claim 11, Asada teaches that an average value Rea of an in-plane retardation Re in the area is 100 nm to 300 nm (mean in-plane retardation [0053]), and a difference Remax – Remin between a maximum value Remax and a minimum value Remin of the in-plane retardation Re (fluctuation [0055]) in the area (over at least 1300 mm [0055])  is 5 nm or less (within 5 nm [0055]).
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 20090231520 teaches that a stretched film can have an average NZa of an NZ factor of -0.2 < NZa < 0.2 (-0.2 < NZ < 0.2 [0048], average [0155]) instead of NZa [Symbol font/0xB3] 1 (NZ [Symbol font/0xB3] 1 [0050], average [0155]).







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782